Title: To Benjamin Franklin from Robert Henderson and John Smith, 5 September 1779
From: Henderson, Robert,Smith, John
To: Franklin, Benjamin


Revd Sir
Vandome Sepr the 5th 1779
I hope you well excues me for making So Bold as to troubale you with thes feaw lines: in the meantime it is the humbl Petition of a Prisinor of war that is willing to enter in the America Serves as I hear that there is two Cutters fitting out at St Malos and I know how to Manage a Cutter on the Cost of England for I formley Belonged to a Smuggling Cutter of Dover and I am aquanted with all the Banks about the Downs and elswhere: Sir if you Could Per Coure lave for us two to Go whear the Cutters is and a Pas Port to travel to them: Sir I hope your honor will Be So obliging as Send an answer to this and Derect for me at Vandome and in So Dowing you will oblige your most Humble Servants &c
Robert HendersonJohn Smith
 
Addressed: To / the Reverand Dr / francklin ameriacan / eagent in Paris
Notation: Prisoners Requests Vandoine Sept. 5. 79
